  Case 20-09289        Doc 18 Filed 07/22/20 Entered 07/23/20 09:34:44              Desc Main
                                Document      Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division

In Re:                                      )               BK No.:      20-09289
                                            )
KELLY BRENNER,                              )               Chapter: 7
                                            )
                                                           Honorable David D. Cleary
                                            )
                                            )
              Debtor(s)                     )

           ORDER EXTENDING TIME FOR THE U.S. TRUSTEE TO OBJECT TO
          DISCHARGE AND FILE A MOTION TO DISMISS UNDER 11 U.S.C. § 707

       This cause coming to be heard on the motion of the United States Trustee, due notice having
been given:

        IT IS HEREBY ORDERED that the last day for the United States Trustee to file a complaint
objecting to Debtor's discharge is extended to and including October 26, 2020.

       IT IS FURTHER ORDERED that the last day for the United States Trustee to file a motion to
dismiss under 11 U.S.C. § 707 is extended to and including October 26, 2020.




                                                        Enter:


                                                                 Honorable David D. Cleary
Dated: July 22, 2020                                             United States Bankruptcy Judge

 Prepared by:
 David Paul Holtkamp, Attorney
 OFFICE OF THE U.S. TRUSTEE
 219 S. Dearborn, Room 873
 Chicago, Illinois 60604
 312-353-5014
